Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-19, drawn to a catheter.
Group II, claim 20, drawn to a method for producing a catheter.
	Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of providing a catheter having a distal side and a proximal side comprising: a shaft having an outer tubular member, and an insertion member wherein at least a part of the insertion member in an axial direction thereof is disposed in the outer tubular member, at least one of the outer tubular member or the insertion member is a multilayer tube having a first layer and a second layer laminated with the first layer, wherein in a cross-section that is perpendicular to an axial direction of the multilayer tube, a ratio of a cross-sectional area of the second layer to a cross-sectional area of the first layer (cross-sectional area of the second layer/cross-sectional area of the first layer) is 0.7 or less, a material constituting the second layer has a higher degree of crystallinity than that of a material constituting the first layer, wherein the material constituting the second layer has a lower melting point than that of the material constituting the first layer, and wherein in the cross-section that is perpendicular to the axial direction of the multilayer tube, an initial roundness calculated by equation . This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lampropoulos et al. (US 2015/0283357), Lee-401 (US 2014/0276401), Fujieda et al. (US 6,977,105), and Lee-521 (US 6,010,521).
	Lampropoulos et al. discloses a catheter (“catheter 100” of Fig. 1 comprising “catheter body 310” of Fig. 9A-8C) having a distal side (“catheter tip 150” of Fig. 1) and a proximal side (see Fig. 1 and note how the portion of the catheter which is proximal to “catheter tip 150” corresponds to the proximal side) comprising: a shaft (“catheter body 310” of Fig. 8A-8C) having an outer tubular member (“first elongate member 320” of Fig. 8A-8C), and an insertion member (“second elongate member 330” and “liner 332” of Fig. 8A-8C) wherein at least a part of the insertion member (330/332) in an axial direction thereof is disposed in the outer tubular member (320, see Fig. 8A-8C illustrating how the insertion member is axially disposed within the lumen of the outer tubular member), at least one of the outer tubular member (320) or the insertion member (330/332) is a multilayer tube (see Fig. 8A-8C illustrating how the insertion member is a multilayer tube) having a first layer (“second elongate member 330” of Fig. 8A-8C) and a second layer (“liner 332” of Fig. 8A-8C) laminated with the first layer (330, see [0066], lines 10-18), and wherein in a cross-section that is perpendicular to the axial direction of the multilayer tube (330/332), an initial roundness calculated by equation (1) is 92% or more (see Fig. 8A-8C illustrating how, in a cross-section that is perpendicular to the axial direction of the multilayer tube, the multi-layer tube is circular and therefore has a roundness of 100% according to equation (1) since the minor axis and the major axis are equal in length. Furthermore, see [0035], lines 1-3 indicating how the “second elongate member” is to be generally cylindrical). Lampropoulos et al. does not, however, disclose wherein in a cross-section that is perpendicular to an axial direction of the multilayer tube, a ratio of the cross-sectional area of the second layer to a cross-sectional area of the first layer (cross-sectional area of the second layer/cross-sectional area of the first layer) is 0.7 or less, a material constituting the second layer has a higher degree of crystallinity than that of a material constituting the 
initial roundness (%) = (a minor axis outer diameter of the multilayer tube / a major axis outer diameter of the multilayer tube) x 100 (1)
In the same field of endeavor, Lee-401 teaches a catheter (“balloon catheter 10” of Fig. 1) comprising: a shaft (“elongated catheter shaft 11” of Fig. 1) having an outer tubular member (“proximal section 25” of Fig. 1-2), and an insertion member (“inner tubular member 15” of Fig. 1-2) wherein at least a part of the insertion member (15) in an axial direction thereof is disposed in the outer tubular member (25, see Fig. 2 illustrating how the insertion member is disposed in the outer member), at least one of the outer tubular member (25) or the insertion member (15) is a multilayer tube (see Fig. 3 illustrating how the outer tubular member is a multilayer tube) having a first layer (“second outer layer 28” of Fig. 3) and a second layer (“first inner layer 27” of Fig. 3) laminated with the first layer (28, see Fig. 3 illustrating how second layer is laminated with the first layer). Finally, Lee-401 teaches wherein the relative thickness of the layers of the multilayer tube can vary depending (see [0047], lines 1-5, indicating how, “the relative thicknesses of the layers of a multilayer shaft section can vary depending on the desired properties and function of the shaft section”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Lampropoulos et al. such that the relative thicknesses of the first layer and the second layer are modified as taught by Lee-401 such that a ratio of the cross-sectional area of the second layer to a cross-sectional area of the first layer (cross-sectional area of the second layer/cross-sectional area of the first layer) is 0.7 or less. One of ordinary skill in the art would be motivated to make such a modification because Lee-401 teaches that modifying the relative thicknesses of layers within a multilayer tube provides a means for obtaining desired properties and functionalities from the multilayer tube (see [0047], lines 1-5 of Lee-401).

Fujieda et al. teaches a multilayer tube (“multilayer tube 1” of Fig. 1B) having a first layer (“outer layer 5” of Fig. 1B) and a second layer (“inner layer 3” of Fig. 1B) laminated with the first layer (5, see Fig. 1B), a material constituting the second layer (3) has a higher degree of crystallinity than that of the material constituting the first layer (5, see Col. 4, lines 42-48 indicating how the material, polypropylene resin for the layer (II), which is comprised by the second layer has a crystallinity of at least 50% while the material, polypropylene resin for the layer (I), which is comprised by the first layer has a crystallinity of 30 to 40% which is less than 50%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Lampropoulos et al. in view of Lee-401 such that a material constituting the second layer has a higher degree of crystallinity than that of a material constituting the first layer as taught by Fujieda et al. Such a modification would be advantageous because it can impart the catheter with flexibility and anti-kinking properties (see Col. 4, lines 54-60 of Fujieda et al.). 
Neither Lampropoulos et al., Lee-401, nor Fujieda et al. teach, however, wherein the material constituting the second layer has a lower melting point than that of the material constituting the first layer.
In the same field of endeavor, Lee-521 teaches a catheter (“catheter 10” of Fig. 1) comprising: a shaft (“elongated catheter shaft 11” of Fig. 1) having an outer tubular member (“proximal and distal shaft sections 12 and 13” of Fig. 1), and an insertion member (“first inner tubular member 18” of Fig. 1-2) wherein at least a part of the insertion member (18) in an axial direction thereof is disposed in the 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Lampropoulos et al. in view of Lee-401 and Fujieda et al. such that first layer and the second layer have different melting points as taught by Lee-521 wherein the material constituting the second layer has a lower melting point than that of the material constituting the first layer. Such a modification would be advantageous because it would allow the second layer to be fusion bonded to another catheter component without deforming the first layer (see Col. 2, lines 5-14). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783